Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 21, 22, 25-29, 31, 32, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtake et al (US2002/0021392).
	Ohtake et al discloses an optical element comprising a first layer (9); and a second layer (6) that faces the first layer (see Fig. 3), wherein the first layer includes a plurality of first structural bodies that each have optical anisotropy (the nematic liquid crystal molecules, see paragraph 0042), in reflection of light entering from the first layer (see Fig.3, the “ON-STATE”), the second layer reflects the light while maintaining a polarization state of the light at incidence and at the reflection (the right-handed circularly polarized light incident from the liquid crystal layer 9 is reflected by second selectively reflective layer 6 as right-handed circularly polarized light, see paragraphs 0035 and 0052), and the first layer changes, according to directions of orientation of the first structural bodies, a wavefront of the light at output from the first layer toward the second layer relative to a wavefront of the light at incidence to the first layer from outside of the first layer (see Fig. 3, the “ON-STATE”, the incident light is turned by liquid crystal layer 9 into right-handed circularly polarized light, see paragraph 0052) and changes, 
Note Fig. 3 along with the associated description thereof.
4.	Claims 23, 24, 30, and 33-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDS
February 27, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872